WIDENER, Circuit Judge,
dissenting:
I respectfully dissent from the denial of the motion to recall the mandate in this case and to grant rehearing by the en banc court. I agree largely with the dissenting opinions of Judge Wilkinson and Judge Luttig, but I would add a word.
Both the defendant, Moussaoui, and the witness are acknowledged members of al Qaeda, the worldwide network responsible for the catastrophe of September 11, 2001 in New York. Indeed, the acknowledged membership of both in that organization is the only rational reason the district court is bound to have considered as it required the testimony of the foreign witness for Moussaoui: the witness knows enough about the al Qaeda organization to be able to testify with perhaps facial credibility that Moussaoui had nothing to do with the September 11 events in New York. Therefore, the testimony of this witness would tend to show that Moussaoui is not guilty of the offenses charged. That is to say, although Moussaoui is admittedly a member of the al Qaeda conspiracy, he had nothing to do with the September 11 events in New York. Assuming, as we must, that the facts I have just related are true, in my opinion it is idle to speculate that the testimony of the foreign witness to be given in his deposition ordered by the district court would not reveal an enormity of classified information. Accordingly, Section 7 of the Classified Information Procedure Act provides that the orders of the district court in question be subject to appeal. I would hear that appeal forthwith.
Anything I have said herein must not be taken as my opinion that the orders of the district court requiring the deposition of the foreign witness, and that the government state its compliance or non-compliance, by today, are free from error.